DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 12/13/2021.  The arguments set forth are addressed herein below.  Claims 1-12, 14-19, and 21-22 remain pending, Claims 21-22 have been newly added, and Claims 13 and 20 have been currently canceled.  Currently, Claims 1, 4, 7, 8, 11, and 15 have been amended.  No new matter appears to have been entered.
Subject Matter Eligibility
In light of the 2019 PEG, the claims appear to meet the requirements of §101 as the claimed steps are to an improved electronic gaming machine, for example, prior electronic gaming machines offered progressive awards, the reset values of such progressive awards are static, wherein the range of progressive award hit values is at least partially determined based on such a static progressive award reset value, such ranges of available progressive award hit values are also relatively static, wherein there exists a regulatory requirement that the long-term average expected payback percentage of the electronic gaming device remain relatively unchanged in accordance with certain minimum average expected payback percentage requirements, such that, the claims are an increased/improved way to employ additional randomness in the determination of progressive award hit value ranges while staying within the confines of regulatory mandated long term average expected payback percentages (See at least 
Reasons for Allowance
Claims 1-12, 14-19, and 21-22 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“modify an average expected payback percentage of the electronic gaming machine for a first period of time independent of any modification of the average expected payback percentage of the electronic gaming machine for a second, greater period of time by, for a progressive award: 
randomly determining a progressive award reset value from a plurality of different progressive award reset values, wherein at least two of the plurality of different progressive award reset values have different probabilities of being randomly determined, and 
after randomly determining the progressive award reset value and based on that randomly determined progressive award reset value, randomly determining a progressive award hit value from a range of progressive award hit values comprising a maximum progressive award hit value at one end of the range and the randomly determined progressive award reset value at another end of the range” (substantially encompassed by independent claims 1, 8, and 15).
Claims 1-12, 14-19, and 21-22 are allowed for the reasons stated above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715